Citation Nr: 0946487	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  07-03 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from February 1990 to 
February 1994.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision from 
the Houston, Texas, Department of Veterans Affairs (VA) 
Regional Office (RO). 


FINDING OF FACT

The currently diagnosed bilateral hearing loss is shown to be 
etiologically related to acoustic trauma that the Veteran 
experienced during service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran requests service connection for bilateral hearing 
loss because he was exposed to acoustic trauma from 16-inch 
and 5-inch naval gunfire while serving aboard the USS 
Missouri during the Persian Gulf War.  The Veteran points out 
that he is already in receipt of service connection for 
tinnitus due to inservice acoustic trauma.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  To establish service 
connection for a disability, a claimant must submit: (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) competent evidence of a nexus between the current 
disability and the inservice disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  Where the determinative 
issue involves a medical diagnosis, competent medical 
evidence is required.  This burden may not be met by lay 
testimony because laypersons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

The determination of whether a veteran has a ratable hearing 
loss is governed by 38 C.F.R. § 3.385, which states that 
hearing loss shall be considered a disability when the 
threshold level in any of the frequencies 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; or the 
thresholds for at least three of these frequencies are 26 
decibels or greater; or speech recognition scores are less 
than 94 percent.  38 C.F.R. § 3.385.  The Veteran is 
currently diagnosed with bilateral hearing loss under 
38 C.F.R. § 3.385.  Therefore, the only issue remaining is 
whether it is due to service.

An inservice audiological examination in May 1992 noted that 
the Veteran's right ear hearing loss was 45 decibels at 4000 
Hertz (Hz), which constitutes hearing loss for VA purposes.  
Separation audiological examination in January 1994 was 
normal for VA purposes.  The Veteran was first diagnosed with 
bilateral hearing loss in 2006.  

A VA examination was conducted in July 2006.  The examiner 
stated that the Veteran's claims file was not available for 
review, and opined that inservice noise exposure caused his 
current bilateral hearing loss and tinnitus.  

VA examinations were conducted in August 2006 and May 2008.  
The examiners reviewed the Veteran's claims file and opined 
that it was less likely as not that the Veteran's current 
bilateral hearing loss was the result of inservice noise 
exposure because the Veteran's audiological examination on 
separation was normal.  The August 2006 examiner opined, 
however, that it was more likely than not that the Veteran's 
current tinnitus was due to inservice acoustic trauma.  

A September 2006 rating decision granted service connection 
for tinnitus due to acoustic trauma in service.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The Board accepts that the Veteran was exposed to noise and 
is in receipt of service connection for tinnitus due that 
that noise exposure.  The initial VA examiner's opinion that 
inservice noise exposure caused his bilateral hearing loss is 
competent medical evidence of a nexus between his current 
condition and service.  Although that examiner did not review 
the Veteran's claims file, a medical opinion may not be 
disregarded solely on the rationale that it was based on a 
history given by a veteran.  Kowalski v. Nicholson, 19 Vet. 
App. 171 (2005).  The opinion favorable to the Veteran's 
claim is predicated on an accurate medical history, that he 
was subjected to inservice noise exposure from naval gunfire.  
There are competent opinions by medical personnel for and 
against a finding that the Veteran's current bilateral 
hearing loss was caused by inservice noise exposure.  This 
places the evidence in relative equipoise, and as the benefit 
of the doubt must be resolved in favor of the Veteran; 
service connection for bilateral hearing loss is warranted.  
See 38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


